Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/6/2022 has been entered.

DETAILED ACTION
Priority
This application is a CON of 14/705,895 (filed 5/6/2015) PAT 10143709 which claims benefit of 62/077,824 (filed 11/10/2014) and claims benefit of 61/989,459 (filed 5/6/2014). 

Status of Claims
Claims 1-20 are under examination. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 102(b) are hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  should “(ARDS)” (in line 7) be placed right after “Syndrome” in line 6?  Appropriate correction is required.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Zheng and Mitsialis in view of Bromburg (Intensive Care Medicine annual update, 2007, pages 310-319).
Zheng teaches treatment of ARDS with adult stem cells: For Claims 1-3 and 17: the reference teaches a method comprising: administering intravenous dose of 1 x 106 cells/kg of adipose-derived MSC (read as one therapeutically effective dose of adult stem cells, page 1, abstract, method, line 2++, claim 3) which is CD31 and CD45 negative (page 5, left column, 1st paragraph, line 9++) to patient afflicted with ARDS (page 1, abstract, method, line 1++).
Mitsialis teaches treatment of ARDS caused by virus infection (page 7, [0076], line 13++) with exosomes isolated from stem cell conditioned medium: For Claims 1-3 and 11: the reference teaches a method comprising: administering intravenously (page 1, [0005]-[0011], claim 3) at least one therapeutically effective dose of  exosomes (page 1, [0013]-[0014]) isolated from MSC/ASC (which is CD31 and CD45 negative, page 6, [0064], line 19 and page 10, [0106], line 16++) conditioned medium to a human patient (page 2, [0026], line 5++) afflicted with ALI/ARDS (page 1, [0015], line 10++). For Claims 4-10 and 13: the reference teaches the MSC/ASC conditioned medium comprising exosomes which inherently having a molecular weight of greater than 150,000 Daltons (page 5, [0056]-[0058], also see page 10, [0110], line 9++). For Claim 12: the reference teaches the ASC/MSC-CM exosomes concentrated by Claim 14: the reference teaches the ASC/MSC-CM is administered by aspirating the material into at least one lung of the patient by formulated for lung delivery/ inhalation (page 2, [0026]-[0027], line 17++). For Claims 15-16: the reference teaches the ASC/MSC-CM exosomes concentrated by filtration/centrifugation (page 10, [0110]) at 250x (page 10, [0110], line 8++) and administrated at a dose f 1-50 µm/kg (page 8, [0084], line 10++). For Claims 19-20: the reference teaches the step of formulating ASC/MSC-CM (page L973, [0026]-[0027], [0100]).
Zheng does not explicitly teach the dose of ASC administered is about 1x 107 cells/kg as recited in claim 18, however, Zheng teaches intravenous dose of 1x 106 cells/kg to treat ARDS (page 5, left column, 4th paragraph, line 2++) and that high dose of 2x 108 cells/kg in mice did not show any adverse effects (page 5, left column, 2nd paragraph++, and page 4, Fig. 2).
The combination of Zheng and Mitsialis does not explicitly teach the ARDS is caused by SARS-CoV or MERS-CoV as recited in claims 1 and 2.
Bromburg teaches treatment of ARDS caused by SARS-CoV (page 310, 1st paragraph++) with adult stem cells (page 311, Fig. 1, page 314, line 3++) for lung cell repair/regeneration (page 310, title).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng/Mitsialis and Bromburg to treat ARDS caused by coronavirus with optimized dose of stem cells.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of treating ARDS using stem cells and/or stem cell conditioned media and Zheng teaches safe and feasible method of treatment of ARDS (page 1, abstract, conclusions) by optimizing doses of stem cells used, Mitsialis teaches treating ARDS caused by infection including virus infection (page 7, [0076], line 13++) and Bromburg teaches adult stem cells as a source for lung cell regeneration after lung injury/ARDS caused by coronavirus. In addition, it would have been obvious to one skilled in the art to combine the use of stem cells as taught by Zheng and use of stem cell conditioned media as taught by Mitsialis to treat ARDS caused by coronavirus (as taught by Bromburg) with anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of treating ARDS with the claimed method steps including use of different/higher dose of stem cells, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Applicant argued that Zheng should be removed as prior art in view of inventor’s own public disclosure made less than 1 year before the filing date of the instant application.
It is the examiner’s position that no evidence is provided to support inventor’s own public disclosure made less than 1 year before the filing date of the instant application (no affidavits/ declarations and/or copy of the public disclosure are submitted/provided). Please provide the published Abstract titled “ADIPOSE STEM CELL IN LIMITATION OF ACUTE LUNG INJURY” in the abstracts of International Federation for Adipose Therapeutics and Science, dated November 21, 2013.
Applicant argued that none of the prior art references teaches treating ARDS caused by infection with at least one coronavirus.
It is the examiner’s position that both Zheng and Mitsialis teach method of treating ARDS with adult stem cells and/or stem cell conditioned medium, Mitsialis teaches treating ARDS caused by infection including virus infection (page 7, [0076], line 13++) and newly cited Bromburg teaches treatment of ARDS caused by SARS-CoV (page 310, 1st paragraph++) with adult stem cells (page 311, Fig. 1, page 314, line 3++), therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng/Mitsialis and Bromburg to treat ARDS caused by coronavirus with anticipated success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of USPN 10143709. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for treating ARDS patient by administering an effectively dose of adult stem cells to the patient, wherein the patent directs to ARDS caused by inflammation and barrier hyperpermeability, therefore, the method of the instant application are rendered obvious of the patent.

Response to Argument
Applicant’s arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Applicant argued that ‘709 patent recite different subject matter: the use of media conditioned by cells.
It is the examiner’s position that ‘709 patent direct to (see below, claim 1) method of treating ARDS patient with adult stem cell conditioned media, therefore they both direct to a method of treating the same patient population with same/overlapping agent, thus are rendered obvious of the patent.

    PNG
    media_image1.png
    225
    393
    media_image1.png
    Greyscale



Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653